DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 21, 2022 has been entered. The amendment to claim 16 overcomes the 35 U.S.C. 112(b) rejection set forth in the Non-Final Office Action mailed July 6, 2022. Claims 1-19 remain pending in the application. 

Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 19 is objected to because of the following informalities: “wherein responsive to the audio input signal and the temperature signal a power control signal is computed by the adaptive control circuit so that a temperature of the surface of the electronic device at a later time approaches a previously determined target temperature” should read “wherein responsive to the audio input signal and the temperature signal a power control signal is computed by the adaptive control circuit so that a temperature of the outer surface of the electronic device at a later time approaches a previously determined target temperature”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marchant (WO 2021/183139) in view of Lee et al. (US 2020/0344547), hereinafter referred to as Lee.

Regarding claim 19, Marchant teaches an electronic device (para. [0038] mobile device 100) having an outer surface (para. [0038] the mobile device 100 includes a panel 104), the electronic device (para. [0038] mobile device 100) comprising: 
a speaker (para. [0038] the panel audio loudspeaker integrated into the panel 104); 
an adaptive control circuit (para. [0065] processor 310) configured to receive an audio input signal (para. [0055]-[0056] the audio signal generated by the signal generator 340) responsive to an audio input power (para. [0056], [0104]-[0106] the power level of the audio signal 458) to the speaker (para. [0055]-[0056], [0104-[0106]] the processor 310 receives the audio signal generated by the signal generator 340 responsive to power level of the audio signal); 
wherein, responsive to the audio input signal (para. [0055]-[0056] the audio signal) and the temperature signal (para. [0054], [0070], [0088] the panel thermal model 352 and the initial panel temperature 354), a power control signal (para. [0095]-[0104] the signal adjustment 452) is computed by the adaptive control circuit (para. [0095]-[0104] the processor 310 includes a panel temperature limiter 450 that computes the signal adjustment 452) so that a temperature of the outer surface of the electronic device (para. [0070]-[0104] the temperature of panel 104) at a later time approaches a previously determined target temperature (para. [0054], [0070]-[0104] the signal adjustment 452 is computed based on the final temperature 442 of the panel 104 which is determined based on the supplied energy 422, the panel thermal model 352, and the initial panel temperature 354 to adjust the temperature of panel 104); and 
an audio limiter (para. [0098], [0104]-[0106] the signal adjuster 460) configured to limit the audio input power (para. [0104]-[0106] the power level of the audio signal 458) to the speaker (para. [0038], [0098], [0104]-[0106] the panel loudspeaker) responsive to the power control signal (para. [0038], [0098], [0104]-[0106] the power level of the audio signal 458 is limited to control the temperature of panel 104 based on the signal adjustment 452); however, Marchant is silent to a temperature sensor configured to sense a temperature internal to the electronic device, wherein a temperature signal responsive to the sensed temperature is input to the adaptive control circuit. 
Lee teaches an electronic device comprising: 
a temperature sensor (para. [0069] temperature sensor 370) configured to sense a temperature internal to the electronic device (para. [0069] the temperature sensor 370 may identify the temperature of the electronic device 301), wherein a temperature signal (para. [0069]-[0072] the temperature signal generated by the temperature sensor 370) responsive to the sensed temperature is input to an adaptive control circuit (para. [0069]-[0072] the temperature sensor 370 generates a temperature signal that is received by the processor 320); and
a loudspeaker (para. [0065] actuator 350); 
wherein the adaptive control circuit (para. [0065] processor 320) is configured to control the output of the loudspeaker (para. [0065] actuator 350) based on the temperature signal (para. [0069]-[0072] the processor 320 may control the actuator based on the identified temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marchant to include a temperature sensor configured to sense a temperature internal to the electronic device, wherein a temperature signal responsive to the sensed temperature is input to the adaptive control circuit, as taught by Lee.
One of ordinary skill would have been motivated to include this modification to compensate and manage an electronic device including a screen sound actuator according to temperature characteristics (para. [0006]). 

Regarding claim 20, Marchant in view of Lee teaches the electronic device of claim 19. 
Marchant further teaches wherein the audio limiter (para. [0098], [0104]-[0106] the signal adjuster 460) is configured to set the audio input power (para. [0038], [0098], [0104]-[0106] the power level of the audio signal limited by the signal adjuster 460) so that said temperature (para. [0096]-[0106] the temperature of panel 104) at a later time approaches a temperature less than or equal to the previously determined target temperature (para. [0096]-[0106] the temperature of panel 104 below the threshold panel temperature) when: 
 (ii) a temperature of the surface of the electronic device (para. [0096]-[0106] the temperature of panel 104) is currently greater than the target temperature (para. [0096]-[0106] the signal adjuster 460 limits the power level of the audio signal 458 when the final panel temperature exceeds the threshold panel temperature).

Claims 1, 4, 10, and 13 are rejected for similar reasons as claims 19 and 20 since the electronic device taught by Marchant in view of Lee includes the claimed adaptive control circuit and performs the recited method steps.

Regarding claim 2, Marchant in view of Lee teaches the method of claim 1. 
Marchant further teaches wherein the electronic device (para. [0038] mobile device 100) further includes a display (para. [0038] the mobile device 100 includes panel 104 which is a display), wherein the display (para. [0038] panel 104) is configured at least in part as a diaphragm of the speaker (para. [0038] loudspeakers are integrated into panel 104 therefore the panel 104 includes the diaphragm of the loudspeaker), wherein the display (para. [0038] panel 104) includes at least a portion of the surface of the electronic device (para. [0038] panel 104 is a surface of the mobile device 100).

Regarding claim 3, Marchant in view of Lee teaches the method of claim 1. 
Marchant further teaches wherein a portion of the audio input power (para. [0104]-[0106] the power level of the audio signal 458) to the speaker (para. [0038] the loudspeakers) is dissipated as heat (para. [0104]-[0106] a portion of the power level of the audio signal 458 is inherently dissipated as heat to drive the loudspeaker), wherein a portion of the heat (para. [0038], [0104]-[0106] the heat dissipated when the audio signal is input into the loudspeakers to drive the loudspeakers) propagates to and heats the surface of the electronic device (para. [0038], [0054], [0104]-[0106] the heat dissipated during playback of the audio signal propagates and heats panel 104 since the loudspeakers are integrated into the panel 104).

Regarding claim 5, Marchant in view of Lee teaches the method of claim 1. 
Marchant further teaches wherein when a temperature of the surface of the electronic device (para. [0096]-[0106] the temperature of panel 104) is currently greater than the target temperature (para. [0096]-[0106] when the final panel temperature 442 exceeds the threshold panel temperature), maintaining the audio input power ((para. [0104]-[0106] the power level of the audio signal 458)) to the speaker (para. [0038], [0098], [0104]-[0106] the panel loudspeaker) at a level so that the surface of the electronic device (para. [0038] panel 104) at a later time approaches the previously determined target temperature by heat dissipation (para. [0096]-[0106] the signal adjustor 460 may reduce the audio signal power when the final temperature 442 exceeds the threshold panel temperature until the final temperature 442 falls below the threshold panel temperature).

Claims 11-14 are rejected for similar reasons as claims 2-5 since the method taught by Marchant in view of Lee is performed on an adaptive control circuit.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marchant in view of Lee and official notice.

Regarding claim 9, Marchant in view of Lee teaches the method of claim 1; however, Marchant in view of Lee is silent to wherein said computing the power control signal is responsive to a transient time parameter which controls a rate of change of the temperature of the surface of the electronic device.
The Examiner takes official notice that it is well-known and conventional in the art to control the rate of change of an electronic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marchant in view of Lee to include wherein said computing the power control signal is responsive to a transient time parameter which controls a rate of change of the temperature of the surface of the electronic device, as taught by well-known and conventional practices in the art.
One of ordinary skill would have been motivated to include this modification to gradually adjust the temperature of an electronic device.

Claim 18 is rejected for similar reasons as claim 9 since the electronic device taught by Marchant in view of Lee includes the claimed adaptive control circuit.


Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. 
In the filed response, the applicant argues that Marchant does not teach “wherein responsive to the audio input signal and the temperature signal a power control signal is computed by the adaptive control circuit so that a temperature of the [outer] surface of the electronic device at a later time approaches a previously determined target temperature”. See page 7 of the remarks filed September 21, 2022. The argument appears to be premised on the fact that Marchant teaches adjusting the temperature of the magnetic coil in response to the detected electrical energy provided to the magnetic coil, and the thermal model of the panel instead of adjusting the temperature of the panel itself. Id. The examiner disagrees since the teachings of Marchant are directed to achieving a desired panel temperature. See e.g., ¶[0070]-[0104]. Marchant achieves this by moderating the temperature of the magnetic coil which is connected to surface of the panel. See ¶[0108]. In other words, the magnetic coil is the heating mechanism for the panel. By limiting the heat dissipation by the magnetic coil, the temperature of the panel can be regulated. Moreover, if the temperature of the panel requires adjustment (to arrive at a desired temperature), the adjustment would take time to take effect. Thus, contrary to applicant’s argument, Marchant does teach “wherein responsive to the audio input signal and the temperature signal a power control signal is computed by the adaptive control circuit so that a temperature of the [outer] surface of the electronic device at a later time approaches a previously determined target temperature”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Marchant silence to an internal temperature at a later time approaching a previously determined target temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653